Exhibit 99.1 YM BIOSCIENCES REPORTS ADDITIONAL RESULTS FROM NIMOTUZUMAB PHASE III STUDY IN CHILDREN WITH GLIOMA PRESENTED BY ONCOSCIENCE AG MISSISSAUGA, Canada - October 29, 2009 - YM BioSciences Inc. (NYSE Amex: YMI; TSX: YM), a life sciences product development company that identifies and advances a diverse portfolio of promising cancer-related products at various stages of development, today reported additional results from a completed phase III study of nimotuzumab in children with diffuse intrinsic pontine glioma (DIPG). The updates to the preliminary data at ASCO 2008 were presented by Oncoscience AG, YM’s licensee for nimotuzumab in Europe, at the 41st Annual Meeting of the International Society of Pediatric Oncology (SIOP) held in Sao Paulo, Brazil from October 5th-9th, “These results demonstrate that nimotuzumab continues its long record of differentiated and remarkable safety and that it brings important benefits to children with this disease who are otherwise subject to aggressive chemotherapy,” said Ferdinand Bach, CEO of Oncoscience, the sponsor of the trial. “These additional results showed that the benefit of nimotuzumab, in combination with radiotherapy in patients with diffuse intrinsic pontine glioma, was comparable to the combination of aggressive radio-chemotherapy.” Mr. Bach added, “Based on the results of this trial we intend to submit a Pediatric Investigation Plan (PIP) to the EMEA forthwith which, if approved by the Pediatric Committee (PDCO) would support a submission for marketing authorization.” Oncoscience reported that patients were able to stay at home or attend school while undergoing treatment with nimotuzumab. After 24 weeks PR and SD was reported in 76% of the children and the median survival of all patients was 9.6 months, with responders having a median survival of 11.4 months. After one year of treatment, 14 of the 41 patients (34%) were reported alive compared to a historical rate of 39.9% (+/- 4.3%) reported for aggressive chemotherapy and radiotherapy by Wolff et al (J Neuro Oncology Vol. 79. #3, September 2006). The multi-centre, open-label, single-arm study was completed in 2007 and designed to evaluate the effectiveness of nimotuzumab combined with radiation in children with newly diagnosed DIPG, an inoperable form of brain cancer for which treatment options are severely limited. The study enrolled 42 patients aged 3 to 16 years (median 7 years) between April 2006 and August 2007, with 41 patients evaluable for response. The primary endpoint is reported to be “probability of a patient surviving progression-free six months post-diagnosis or median PFS over six months” and secondary endpoints included overall survival, response rate, toxicity and quality of life. The principal investigator is Professor Udo Bode at the University of Bonn, Germany. "Nimotuzumab continues to demonstrate efficacy in trials throughout the world while avoiding the severe toxicities of the currently available EGFR-targeting drugs,” said David Allan, Chairman and CEO of YM BioSciences. "These results underscore the value of a drug that can deliver benefit while maintaining quality of life. Adding to the body of safety and efficacy data for nimotuzumab, 48-month survival data from the randomized 4-arm “BEST” trial will be presented at ASTRO 2009 which will permit reviewers to observe the activity and efficacy of nimotuzumab in the absence of the severe toxicities of the class.” YM is currently conducting a Phase II study in children suffering from recurrent DIPG at ten of the principal oncology hospitals in the US as well as sites in Canada and Israel, with data expected in 2010. The drug is available on a compassionate use basis in the US for children with pediatric glioma and is designated an Orphan Drug for adult and pediatric glioma by the FDA as well as the EMEA for Europe. ASTRO Presentation An oral presentation will be delivered at the American Society for Therapeutic Radiology and Oncology’s Annual Meeting on November 2, 2009 reporting on 48 month survival data in “BEST”, a randomized 4-arm trial of nimotuzumab with radiation and chemoradiation with patients with locally advanced head and neck cancer.
